Case: 15-15402    Date Filed: 10/06/2016   Page: 1 of 7


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 15-15402
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 5:10-cv-00418-WTH-PRL



ARISTOTLE SAMPSON,

                                                             Petitioner-Appellant,

                                     versus

FCC COLEMAN-USP I WARDEN,

                                                           Respondent-Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (October 6, 2016)

Before MARCUS, WILSON and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Aristotle Sampson, proceeding pro se, appeals the district court’s dismissal

of his 28 U.S.C. § 2241 petition for lack of jurisdiction. Sampson was sentenced
              Case: 15-15402     Date Filed: 10/06/2016   Page: 2 of 7


pursuant to the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), based

on two convictions for the sale of cocaine, a conviction for resisting arrest with

violence, and a conviction for carrying a concealed firearm. On appeal, Sampson

argues that: (1) the district court erred in dismissing his petition for lack of

jurisdiction, and (2) in light of Clisby v. Jones, 960 F.2d 925 (11th Cir. 1992), the

district court erred in failing to address his claims on the merits. After careful

review, we affirm.

      We review de novo whether a prisoner may bring a § 2241 petition under the

savings clause of 28 U.S.C. § 2255(e). Bryant v. Warden, FCC Coleman Medium,

738 F.3d 1253, 1262 (11th Cir. 2013). The applicability of the savings clause is a

threshold jurisdictional issue that must be decided before the court reaches the

merits of the petitioner’s claims. Id.

      First, we are unpersuaded by Sampson’s argument that the district court had

jurisdiction to hear his § 2241 claims based on the test we set forth in Bryant.

Typically, collateral attacks on the validity of a federal conviction or sentence must

be brought under § 2255. Sawyer v. Holder, 326 F.3d 1363, 1365 (11th Cir. 2003).

Challenges to the execution of a sentence, rather than the validity of the sentence

itself, are properly brought under § 2241. Antonelli v. Warden, U.S.P. Atlanta,

542 F.3d 1348, 1352 (11th Cir. 2008). However, the “savings clause” of § 2255

permits a federal prisoner to file a habeas petition pursuant to § 2241 if the


                                          2
               Case: 15-15402     Date Filed: 10/06/2016    Page: 3 of 7


petitioner establishes that the remedy provided for under § 2255 is “inadequate or

ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e); see also

Bryant, 738 F.3d at 1262. The petitioner bears the burden to show that the § 2255

remedy is inadequate or ineffective to test the legality of his detention. Bryant, 738

F.3d at 1262. To show that a prior § 2255 motion was inadequate or ineffective to

test the legality of his detention, a petitioner challenging his sentence must satisfy a

five-part test: (1) throughout the petitioner’s sentencing, direct appeal, and first §

2255 proceeding, our precedent squarely foreclosed the claim raised in the § 2241

petition so that the petitioner did not have a genuine procedural opportunity for

review; (2) the Supreme Court overturned that binding precedent after the

petitioner’s first § 2255 proceeding; (3) that Supreme Court decision applies

retroactively to cases on collateral review; (4) as a result of that Supreme Court

decision, the petitioner’s sentence exceeds the statutory maximum sentence; and

(5) the savings clause of § 2255 reaches the petitioner’s claim. See id. at 1274.

      In Bryant, the petitioner sought to challenge his sentence based on Begay v.

United States, 553 U.S. 137 (2008), which set forth a new standard to evaluate

which crimes constituted violent felonies under ACCA. We held that Bryant

established that his prior § 2255 motion was inadequate or ineffective to test the

legality of his ACCA-enhanced sentence, and thus, that the savings clause was

applicable. See Bryant, 738 F.3d at 1274-84. Applying the five-part test, we first


                                           3
              Case: 15-15402    Date Filed: 10/06/2016   Page: 4 of 7


explained that our decision in United States v. Hall, 77 F.3d 398, 401-02 (11th Cir.

1996), abrogation recognized in United States v. Canty, 570 F.3d 1251 (11th Cir.

2009), previously had precluded Bryant from challenging the use of his conviction

for carrying a concealed firearm as an ACCA predicate. Bryant, 738 F.3d at 1274-

75. As for the second prong, the Supreme Court’s ruling in Begay, as extended by

our decisions in United States v. Archer, 531 F.3d 1347 (11th Cir. 2008), and

Canty, overturned our prior precedent that carrying a concealed firearm constitutes

a violent felony under ACCA. Bryant, 738 F.3d at 1275-76. As for the third,

Begay applies retroactively to cases on collateral review. Bryant, 738 F.3d at

1276-78. As for the fourth, Bryant’s sentence exceeded the statutory maximum,

since he no longer had three qualifying predicate offenses. Id. at 1278-79. And

finally, we held that the savings clause reached Bryant’s claim. Id. at 1281-84.

      New rules of criminal procedure are not retroactively applicable on

collateral review unless they fall within one of two exceptions. Teague v. Lane,

489 U.S. 288, 310-11 (1989). One, such rules may apply retroactively if they hold

that certain kinds of primary, private individual conduct may not be proscribed. Id.

at 311.   In the alternative, they may apply retroactively if they require the

observance of procedures that are implicit in the concept of ordered liberty -- so-

called “watershed rules of criminal procedure,” id. at 307, 311, which “implicat[e]

the fundamental fairness and accuracy of the criminal proceeding.” Welch v.


                                         4
              Case: 15-15402    Date Filed: 10/06/2016   Page: 5 of 7


United States, 136 S. Ct. 1257, 1264 (2016) (quotation omitted). The benchmark

for a “watershed rule” of criminal procedure is a case like Gideon v. Wainwright,

372 U.S. 335 (1963), which held that the accused are entitled to the assistance of

counsel if they cannot afford one. Beard v. Banks, 542 U.S. 406, 417 (2004).

      In Shepard v. United States, the Supreme Court addressed the procedure a

sentencing court should use to determine whether a prior conviction qualifies as a

“violent felony” under the ACCA. 544 U.S. 13 (2005). It held that the court’s

examination is limited to “the terms of the charging document, the terms of a plea

agreement or transcript of colloquy between judge and defendant in which the

factual basis for the plea was confirmed by the defendant, or [] some comparable

judicial record of this information.” Id. at 26. However, the Supreme Court did

not discuss whether its ruling would apply retroactively to cases on collateral

review. See generally id.

      Here, the district court did not err in dismissing Sampson’s claims for lack

of jurisdiction. Sampson first argues that his ACCA-enhanced sentence is now

illegal because his prior conviction for carrying a concealed firearm no longer

qualifies as a violent felony under Begay, and that the district court ignored this

claim. But the record indicates that the district court accepted his argument that

Begay invalidated his prior conviction for carrying a concealed firearm as an

ACCA predicate. Nevertheless, the district court recognized -- correctly -- that


                                        5
                 Case: 15-15402        Date Filed: 10/06/2016       Page: 6 of 7


because Sampson still had three ACCA predicates,1 he could not meet Bryant’s

fourth prong -- that his sentence exceeded the statutory maximum in light of

Begay.      Moreover, unlike in Bryant, the government submitted all four of

Sampson’s convictions as ACCA predicates prior to sentencing, so the district

court did not err in relying on any of these convictions as predicate offenses. The

district court also addressed whether any of Sampson’s other challenges to the

ACCA enhancement opened the portal to savings clause relief, and properly held

that they did not. As for Sampson’s claim that his other qualifying convictions

should not be relied on because they were not proven using Shepard documents, it

is unavailing.      Among other things, Shepard does not apply retroactively on

collateral review, and therefore does not satisfy the requirements for proceeding

under the savings clause. Accordingly, the district court did not err in concluding

that it lacked jurisdiction to her Sampson’s claim.

       We also reject Sampson’s argument that the district court erred under Clisby

by failing to address his § 2241 claims on the merits. In Clisby, we instructed

district courts to resolve all claims for relief raised in petitions for writs of habeas


1
        Even construing Sampson’s Begay claim to also argue that his prior conviction for
resisting arrest with violence is not a violent felony, he still cannot satisfy the savings clause.
This claim fails the first prong of the Bryant test -- Sampson cannot establish that this Court’s
precedent squarely foreclosed the argument that a Florida conviction for resisting arrest with
violence did not constitute a violent felony. We first addressed whether resisting arrest with
violence constitutes a violent felony in 2010, after Sampson’s criminal and § 2255 proceedings,
which occurred between 1999 and 2001. See United States v. Nix, 628 F.3d 1341, 1342 (11th
Cir. 2010), abrogation recognized in United States v. Hill, 799 F.3d 1318 (11th Cir. 2015).
                                                 6
                Case: 15-15402   Date Filed: 10/06/2016   Page: 7 of 7


corpus, pursuant to 28 U.S.C. § 2254. 960 F.2d at 936. We expressed “deep

concern over the piecemeal litigation of federal habeas petitions filed by state

prisoners,” and emphasized the importance of litigating all of a petitioner’s claims

in one habeas proceeding. Id. at 935. We agree that Clisby’s rationale appears to

be equally applicable to a federal prisoner seeking relief pursuant to § 2241.

      Nonetheless, the district court did not err here in failing to address

Sampson’s arguments on the merits. Indeed, Clisby does not require that a district

court address each claim on the merits as long as the court resolves all claims for

relief. As a result, there was no Clisby violation here because the district court

properly determined that the entire petition was due to be dismissed for lack of

jurisdiction.

      AFFIRMED.




                                          7